Exhibit 10.54

INSPIRE PHARMACEUTICALS, INC.

EQUITY COMPENSATION GRANT POLICY

 

Amended and Restated: December 18, 2009   Page 1 of 6

 

 

The Inspire Pharmaceuticals, Inc. Amended and Restated 2005 Equity Compensation
Plan, as amended (the “2005 Plan”) permits Inspire Pharmaceuticals, Inc. (the
“Company”) to provide (i) designated employees of the Company, (ii) certain
consultants and advisors who perform services for the Company, and
(iii) non-employee members of the Board of Directors of the Company (the
“Board”) with the opportunity to receive various forms of equity compensation,
including grants of stock options, stock awards and restricted stock units. The
Company’s Amended and Restated 1995 Stock Plan, as amended (the “1995 Plan”)
also provides designated employees, consultants and directors with the
opportunity to receive grants of non-qualified stock options and stock awards.
This Equity Compensation Grant Policy is intended to act as a guideline for the
issuance of equity compensation, including stock options and stock awards, under
the 2005 Plan and the 1995 Plan. The Company reserves the right, upon the
approval of the Board or the Compensation Committee of the Board (the
“Compensation Committee”), to depart from these guidelines in any manner
consistent with the 2005 Plan and the 1995 Plan, as applicable, and applicable
law as it deems appropriate. The 2005 Plan and the 1995 Plan are collectively
referred to herein as the “Plans.”

 

A. Retention (Quarterly) Equity Compensation Grants.

 

  1) Frequency. The Company expects to make equity compensation awards,
including stock options, under the Plans to its eligible employees four
(4) times per calendar year for retention and incentive purposes. These grants
are known as “Retention Grants.” Notwithstanding the foregoing, the Board, the
Compensation Committee or the Option Grant Committee, as applicable, may adjust
the frequency of Retention Grants or choose not to make one or more Retention
Grant.

 

  2)

Timing. Retention Grants to officers subject to Section 16b-3 of the Securities
Exchange Act (“Executive Officers”) shall be made at a meeting of the Board or
the Compensation Committee held at a fixed meeting date occurring from two to
five business days following the filing of each of the Company’s quarterly
reports on Form 10-Q and annual reports on Form 10-K (each, a “Date of Grant”),
which meeting dates shall be established to the extent practicable prior to the
filing of the report pertaining to the meeting date. Retention Grants to all
employees not subject to Section 16b-3 of the Securities Exchange Act
(“Non-Executive Officer Employees”) shall either be made at the meeting of the
Board or the Compensation Committee described immediately above or by action of
the Company’s Option Grant Committee (the “Option Grant Committee”). The Option
Grant Committee shall be comprised of the Chairman of the Compensation Committee
and Chief Executive Officer of the Company or such

 

- 1 -



--------------------------------------------------------------------------------

INSPIRE EQUITY COMPENSATION GRANT POLICY    PAGE 2 OF 6

 

  other persons as determined by the Board from time to time. To the extent any
Retention Grants are to be made by action of the Option Grant Committee with
respect to Non-Executive Officer Employees, such action shall take place on the
same date as the meeting of the Board or the Compensation Committee, as
applicable.

 

  3) Exercise Price. The exercise price for stock options included in a
Retention Grant shall be equal to the closing sales price of the common stock of
the Company (or the closing bid, if no sales were reported) as listed on the
Nasdaq Global Market of the National Association of Securities Dealers, Inc. on
the Date of Grant, or if the Date of Grant is not a trading day, on the last
market trading day prior to the Date of Grant, as reported in The Wall Street
Journal or such other source as the Board, the Compensation Committee, or the
Option Grant Committee, as applicable, deems reliable.

 

  4) Number. Semi-annual performance evaluations shall be made to assist
management in making recommendations relating to the number of shares underlying
Retention Grants. However, as set forth above, the Company expects to make
Retention Grants four (4) times per year. As a result, the amount of shares
recommended in relation to each semi-annual performance evaluation shall serve
as the basis for the determination of the Board, the Compensation Committee or
the Option Grant Committee, as the case may be, of the number of shares
underlying two sequential Retention Grants as follows:

(a) First Annual Grant - following Form 10-K. The terms of the Retention Grants
issued to Executive Officers following the filing of the Company’s Annual Report
on Form 10-K, including the number of shares underlying such Retention Grants,
shall be established by the Board or the Compensation Committee based upon the
first semi-annual performance evaluations. The Number of shares underlying
Retention Grants to Non-Executive Officer Employees following the filing of the
Company’s Annual Report on Form 10-K, shall be approved by the Option Grant
Committee (or the Board or the Compensation Committee, as the case may be) based
upon the first semi-annual performance evaluations and the recommendations of
the employees’ managers within share ranges previously established by the Board
or the Compensation Committee.

(b) Second Annual Grant - following First Quarter Form 10-Q. The number of
shares underlying Retention Grants to employees following the filing of the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31st shall
be made in a manner consistent with the first annual grant described above,
based upon the first semi-annual performance evaluations and any subsequent
events as deemed appropriate by the Board, the Compensation Committee or Option
Grant Committee, as applicable.

(c) Third Annual Grant - following Second Quarter Form 10-Q. The terms of the
Retention Grants issued to Executive Officers following the filing of

 

- 2 -



--------------------------------------------------------------------------------

INSPIRE EQUITY COMPENSATION GRANT POLICY    PAGE 3 OF 6

 

the Company’s Quarterly Report on Form 10-Q for the period ending June 30th of
each year, including the number of shares underlying such Retention Grants,
shall be established by the Board or the Compensation Committee based upon the
second semi-annual performance evaluations. The Number of shares underlying
Retention Grants to Non-Executive Officer Employees following the filing of the
Company’s Quarterly Report on Form 10-Q for the period ending June 30th, shall
be approved by the Option Grant Committee (or the Board or the Compensation
Committee, as the case may be) based upon the second semi-annual performance
evaluations and the recommendations of the employees manager within a share
range previously established by the Board or the Compensation Committee.

(d) Fourth Annual Grant - following Third Quarter Form 10-Q. The number of
shares underlying Retention Grants to employees following the filing of the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30th
shall be made in a manner consistent with the third annual grant described
above, based upon the second semi-annual performance evaluations and any
subsequent events as deemed appropriate by the Board, the Compensation Committee
or Option Grant Committee, as applicable.

(e) Miscellaneous. Although the Company anticipates that the number of shares
underlying Retention Grants to be issued following the filing of the first and
third Quarterly Reports on Form 10-Q will typically be the same as the number of
shares underlying options issued following the filing of the Annual Report on
Form 10-K and the second Quarterly Report on Form 10-Q, respectively, the Board,
the Compensation Committee or the Option Grant Committee, as applicable, may
adjust the number of shares underlying any option to be issued, or choose not to
grant an option, at any time on or prior to the Date of Grant if intervening
circumstances warrant such a change.

 

  5) Allocation of Retention Grants to Executive Officers. Commencing with the
first annual grant in 2010, unless otherwise specifically determined by the
Board or the Compensation Committee, the value of Retention Grants to Executive
Officers shall be allocated between stock options and restricted stock units on
an 80%/20% basis. In accordance with Section 3(a) of the 2005 Plan, any shares
issued in connection with Retention Grants shall reduce the Total Share Pool (as
defined under the 2005 Plan) by one for each stock option and two for each
restricted stock unit.

 

  6) Approval. The terms and conditions of all Retention Grants to be granted to
Executive Officers shall be approved by the Board or the Compensation Committee
on the Date of Grant. The terms and conditions of Retention Grants to be granted
to all Non-Executive Officer Employees shall be approved by the Board, the
Compensation Committee, or the Option Grant Committee, as applicable, on the
Date of Grant.

 

  7)

Stock Options. Stock options included in Retention Grants issued under the 2005
Plan will be incentive stock options to the extent permissible under the 2005

 

- 3 -



--------------------------------------------------------------------------------

INSPIRE EQUITY COMPENSATION GRANT POLICY    PAGE 4 OF 6

 

 

Plan and applicable law and will be non-qualified stock options with respect to
any remaining portion. All stock options included in Retention Grants issued
under the 1995 Plan will be non-qualified stock options.

 

  8) Term; Vesting; Exercisability. The Board, the Compensation Committee, or
the Option Grant Committee, as applicable, shall determine the term of all
Retention Grants, when and under what circumstances Retention Grants shall vest,
and when, and under what circumstances, applicable portions of Retention Grants
shall become exercisable; provided, however, that any Retention Grants made by
the Option Grant Committee shall be subject to limitations established from
time-to-time by the Board or the Compensation Committee; provided, further, that
all Retention Grants shall be subject to the vesting provisions contained in the
Plans and any agreements related thereto, including without limitation the
vesting provisions under the change of control agreements entered into by the
Company and its respective Executive Officers.

 

B. Recruiting “New Hire” Stock Option Grants.

 

  1) Frequency. The Company expects to make awards of stock options under the
Plans to select newly hired eligible employees as a recruiting device. These
stock option grants are known as “New Hire” grants.

 

  2) Timing. To the extent the Company decides to make New Hire grants, New Hire
grants will be made on (i) the last business day prior to the 16th of each
month, and (ii) the last business day of each month, whichever day first follows
the date on which the newly hired employee commences providing active services
to the Company (each, a “New Hire Grant Date”). In the event the Board, the
Compensation Committee, or the Option Grant Committee is not available to act on
any such New Hire Grant Date, the applicable New Hire grants will be made on the
next New Hire Grant Date.

 

  3) Exercise Price. The exercise price for each New Hire grant shall be equal
to the closing sales price of the common stock of the Company (or the closing
bid, if no sales were reported) as listed on the Nasdaq Global Market on the New
Hire Grant Date, or if the New Hire Grant Date is not a trading day, for the
last market trading day prior to the New Hire Grant Date, as reported in The
Wall Street Journal or such other source as the Board, the Compensation
Committee, or the Option Grant Committee, as applicable, deems reliable.

 

  4) Number. The number of shares underlying New Hire grants shall be determined
based upon the employee’s level within the organization, experience and
compensation and, in the case of certain applicable employees, the terms and
conditions of any employment agreement, offer letter or like document.
Furthermore, any New Hire grants made by the Option Grant Committee shall be
subject to limitations established from time-to-time by the Board or the
Compensation Committee.

 

- 4 -



--------------------------------------------------------------------------------

INSPIRE EQUITY COMPENSATION GRANT POLICY    PAGE 5 OF 6

 

  5) Approval. The terms and conditions of all New Hire grants to be granted to
Executive Officers shall be approved by the Board or the Compensation Committee
on the New Hire Grant Date. The terms and conditions of New Hire grants to all
Non-Executive Officer Employees shall be approved by the Compensation Committee,
the Board, or the Option Grant Committee, as applicable, on the New Hire Grant
Date.

 

  6) Type. All New Hire grants issued under the 2005 Plan shall be incentive
stock options to the extent permissible under the 2005 Plan and applicable law
and will be non-qualified stock options with respect to any remaining portion.
All New Hire grants issued under the 1995 Plan will be non-qualified stock
options.

 

  7) Term; Vesting; Exercisability. The Board, the Compensation Committee, or
the Option Grant Committee, as applicable, shall determine the term of all New
Hire grants, when and under what circumstances New Hire grants shall vest, and
when, and under what circumstances, New Hire grants shall become exercisable;
provided, however, that any New Hire grants made by the Option Grant Committee
shall be subject to limitations established from time-to-time by the Board or
the Compensation Committee; provided, further, that all Retention Grants shall
be subject to the vesting provisions contained in the Plans and any agreements
related thereto, including without limitation the vesting provisions under the
change of control agreements entered into by the Company and its respective
Executive Officers.

 

  8) Option Grant Committee Information. The Company shall provide to the
members of the Compensation Committee on or prior to each regularly scheduled
meeting of the Compensation Committee, a report providing information on a per
employee, per grant basis relating to each option grant authorized by the Option
Grant Committee covering the time period from the end of the period covered by
the previous report through the most recent practicable date. The Company shall
also provide additional reports, to the extent requested by the Compensation
Committee, showing aggregate annual reports by the Option Grant Committee.

 

C. Other Equity Compensation Awards. Equity compensation awards (including
without limitation stock awards and restricted stock units) to Executive
Officers and Non-Executive Officer Employees, other than Retention Grants and
New Hire grants which shall be made in accordance with the provisions set forth
above, shall be made only by the Board or the Compensation Committee at a
meeting of the Board or the Compensation Committee, as applicable, previously
scheduled for the purpose of reviewing employee performance evaluations or
making Retention Grants.

 

D. Non-employee Directors. Equity compensation awards to non-employee Directors
shall be governed by the Board Compensation Policy, as amended from time to
time.

 

E.

Consultants and Advisors. Equity compensation awards to consultants and advisors
who perform services for the Company (who are not employers or directors) shall
be

 

- 5 -



--------------------------------------------------------------------------------

INSPIRE EQUITY COMPENSATION GRANT POLICY    PAGE 6 OF 6

 

 

made only by the Board or the Compensation Committee at a previously scheduled
meeting of the Board or the Compensation Committee, as applicable.

 

- 6 -